Exhibit 21 SUBSIDIARIES OF FORD MOTOR COMPANY AS OF FEBRUARY 20, 2009* ORGANIZATION JURISDICTION 3000 Schaefer Road Company Michigan, U.S.A. AutoAlliance International, Inc. Delaware, U.S.A. Ford Capital B.V. The Netherlands Ford Motor Company (Belgium) N.V. Belgium Ford Motor Company A/S Denmark Ford Nederland B.V. The Netherlands Ford Polska Sp. z.o.o. Poland Ford EspanaS.L. Spain Ford Italia S.p.A. Italy Groupe FMCFrance SAS France FMC Automobiles SAS France Ford European Holdings LLC Delaware, U.S.A. Ford Deutschland Holding GmbH Germany Ford-Werke GmbH Germany Ford Motor Company (Austria) GmbH Austria Volvo Car Germany GmbH Germany Ford Lusitana S.A. Portugal Ford Global Technologies, LLC Delaware, U.S.A. Ford Motor Company BrasilLtda. Brazil Ford Holdings LLC Delaware, U.S.A. Ford Motor Credit Company LLC Delaware, U.S.A. CAB East Holdings, LLC Delaware, U.S.A. CAB East LLC Delaware, U.S.A. CAB West Holdings Corporation Delaware, U.S.A. CAB West LLC Delaware, U.S.A. FCA Holdings Inc. Delaware, U.S.A. FCA Holdings Limited Australia FCALM Holdings Corporation Delaware, U.S.A. FCALM, LLC Delaware, U.S.A. Ford Credit Auto Lease Two LLC Delaware, U.S.A. Ford Credit Auto Lease Trust 2007-2 Delaware, U.S.A. Ford Credit Auto Lease Trust 2007-3 Delaware, U.S.A. Ford Credit Auto Lease Trust 2008-2 Delaware, U.S.A. Ford Credit Auto Receivables Three, LLC Delaware, U.S.A. FCAR Owner Trust Delaware, U.S.A. Ford Credit Auto Receivables Two LLC Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-B Delaware, U.S.A. Ford Credit Auto Owner Trust 2006-C Delaware, U.S.A. Ford Credit Auto Owner Trust 2007-A Delaware, U.S.A. Ford Credit Auto Owner Trust 2007-B Delaware, U.S.A. Ford Credit Auto Owner Trust 2008-A Delaware, U.S.A. Ford Credit Auto Owner Trust 2008-C Delaware, U.S.A. Ford Credit CP Auto Receivables LLC Delaware, U.S.A. Ford Credit International, Inc. Delaware, U.S.A. FCE Bank plc England Globaldrive (Italy) IV S.r.L. Italy Globaldrive Dealer Floorplan BV The Netherlands Globaldrive Spain VFN 1 The Netherlands Globaldrive UK Dealer Floorplan Funding I Limited Jersey Ford Credit Canada Limited Canada Canadian Road Leasing Company Canada Ford Auto Securitization Trust 2007-L1 Canada Ford Credit de Mexico S.A. de C.V. Mexico Page 1 of 2 SUBSIDIARIES (Continued) ORGANIZATION JURISDICTION Ford Holdings LLC (continued) Ford Motor Credit Company LLC (continued) Ford Credit Floorplan Corporation Delaware, U.S.A. Ford Credit Floorplan, LLC Delaware, U.S.A. Ford Credit Floorplan MasterOwnerTrust A Delaware, U.S.A. Ford Motor Land Development Corporation Delaware, U.S.A. Ford India Private Limited India Ford International Capital LLC Delaware, U.S.A. Ford Automotive Holdings England Blue Oval Holdings England Ford International Liquidity Management Limited England Ford Motor Company Limited England Ford Retail Group Limited England Henry Ford & Son Limited Ireland Ford Mexico Holdings, Inc. Delaware, U.S.A. Grupo Ford S. de R.L. de C.V. Mexico Ford Motor Company, S.A. de C.V. Mexico Ford Motor Company (Switzerland) S.A. Switzerland Ford Motor Company Capital Trust II Delaware, U.S.A. Ford Motor Company of Canada, Limited Ontario, Canada FLH Holding, Inc. Ontario, Canada Ford Lio Ho Motor Company Ltd. Taiwan Ford Motor Company of Australia Limited Australia Ford Motor Company of Southern Africa (Pty) Limited South Africa Ford Motor Company s.r.o. CzechRepublic Ford Motor Company ZAO Russia Ford Motor Service Company Michigan, U.S.A. Gentle Winds Reinsurance, Ltd. Cayman Islands Ford OtomotivSanayiAnonimSirketi Turkey Ford South America Holdings, LLC Delaware, U.S.A. Ford Argentina S.C.A. Argentina Ford Super Enhanced Investment Partnership Michigan, U.S.A. Ford Trading Company, LLC Delaware, U.S.A. Ford Motor de Venezuela, S.A. Venezuela Ford - UAW Holdings LLC Delaware, U.S.A. Volvo Holding Company Inc. Delaware, U.S.A. Ford VHC AB Sweden Volvo Personvagnar Holding AB Sweden Volvo PersonvagnarAB Sweden SNEBE Holding B.V. The Netherlands Volvo Cars NV Belgium Volvo Auto Italia SpA Italy Volvo Car UK Limited England Volvo PersonbilarSverigeAktiebolag Sweden Volvo PersonvagnarNordenAktiebolag Sweden Volvo Bil i Göteborg AB Sweden Transcon Insurance Limited Bermuda Volvo Cars of North America, LLC Delaware, U.S.A. 285 Other U.S. Subsidiaries 307 Other Non-U.S. Subsidiaries * Subsidiaries are not shown by name in the above list if, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. Page 2 of
